AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED

                                      UNITED STATES DISTRICT Co
                                         SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN AC
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


      OSCAR ALDEBARAN NAVARRO-ZAMORA (1)                            Case Number:            18CR2314-BAS

                                                                    REBECCA FISH OF FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number        68533298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
21 USC 952 AND 960                IMPORTATION OF COCAINE                                                               l




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                               IS          dismissed on the motion of the United States.

       Assessment : $100



D      JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    No fine                D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    MARCH 18. 2019
                                                                    Date oflmposition of Se
;


    AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

    DEFENDANT:                OSCAR ALDEBARAN NAVARRO-ZAMORA ( 1)                                       Judgment - Page 2 of2
    CASE NUMBER:              18CR2314-BAS

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant must surrender to the United States Marshal for this district:
           D     at                             A.M.
           D     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant delivered on


    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL
